Fritz, J.
I do not concur in the conclusion that the negligence of Soderberg can, under the circumstances of this case, be considered a proximate cause of plaintiff’s personal injury. Soderberg’s negligence in colliding with plaintiff’s *83car, in the first instance, had ceased as a cause of injury when plaintiff’s car came to a standstill some distance ahead on the opposite side of the street, and Soderberg’s car came to a . standstill crosswise well within the west half of the street. Soderberg’s negligence in leaving his automobile in that position would not have been a cause of injury to plaintiff if the latter had not returned his car to the west side of the street and then voluntarily placed it and himself so close to Soderberg’s car as to subject himself to danger. Likewise, Soderberg’s negligence in leaving his car in that crosswise position would not have caused any injury if, after the existence of that condition for about five minutes, Fijalkiewicz’s negligence in operating his car had not caused the second collision. That independent, intervening negligence of Fijal-kiewicz, and not the existing condition created by Soderberg, which had become static before Fijalkiewicz ever appeared on the scene, was the proximate cause of plaintiff’s personal injury.
The following statement in Wharton on Negligence (2d ed.) p. 110, § 134, is in point:
“Supposing that if it had not been for the intervention of a responsible third party the defendant’s negligence would have produced no damage to the plaintiff, is the defendant liable to the plaintiff? This question must be answered in the negative, for the general reason that causal connection between negligence and damage is broken by the interposition of independent responsible human action. I am negligent on a particular subject matter as to which I am not contractually bound. Another person, moving independently, comes in, and either negligently or maliciously so acts as to make my negligence injurious to a third person. If so, the person so intervening acts as a non-conductor, and insulates my negligence so that I cannot be sued for the mischief which the person so intervening directly produces. He is the one who is liable to the person injured. I may be liable to him for my negligence in getting him into difficulty,' but I *84am not liable to others for the negligence which he alone was the cause of making operative.”
That statement of the rule was approved in Cole v. German S. & L. Soc. 124 Fed. 113, 59 C. C. A. 593, 63 L. R. A. 416; Steenbock v. Omaha Country Club, 110 Neb. 794, 195 N. W. 117; and is in accord with the decisions of this court in Ruscsck v. Chicago & N. W. R. Co. 191 Wis. 130, 135, 210 N. W. 361; Wilcsynski v. Milwaukee E. R. & L. Co. 171 Wis. 508, 513, 177 N. W. 876; Lippert v. Joseph Schlitz B. Co. 141 Wis. 453, 456, 124 N. W. 491; Morey v. Lake Superior T. & T. Co. 125 Wis. 148, 155, 103 N. W. 271; McFarlane v. Sullivan, 99 Wis. 361, 364, 74 N. W. 559, 75 N. W. 71. See, also, Bruening v. Miller (S. Dak.) 230 N. W. 754; Falk v. Finkelman, 268 Mass. 524, 168 N. E. 89.
I am authorized to add that Mr. Justice Nelson joins herein.